DETAILED ACTION

This office action is in response to the claims filed 3/7/2019.  Claims 1-8 are presenting pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because figs 1-5 disclose CAD renderings.  Black and white line drawings are normally required in utility patent applications, and CAD renderings are not the only practical medium for illustrating the claimed invention.  See MPEP 608.02(VII).
The drawings are objected to as failing to comply with 37 CFR 1.84(h)(1) because fig 1 appears to disclose an exploded view of the device. 37 CFR 1.64(h)(4) states: “Exploded views, with the separated parts embraced by a bracket, to show the relationship or order of assembly of various parts are permissible. When an exploded view is shown in a figure which is on the same sheet as another figure, the exploded view should be placed in brackets.” All separated parts in the exploded views of fig 1 should be placed in a bracket
The drawings are objected to as failing to comply with 37 CFR 1.84(q) because lead lines are required for each reference character except for those which indicate the surface or cross section on which they are placed.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the hollow L-shaped convex structure including an inner corner (fig 1 shows components of the invention, but does not show it to be assembled and having an L-shaped convex structure) and open back (back (105) is not shown to be open in fig 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," 

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

The abstract of the disclosure is objected to because the abstract contains the legal phraseology “comprising” in lines 1, 2, 4, 5, and 7-9.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1-3 and 6-7 are objected to because of the following informalities: 
Claim 1 recites “CPU” and “PCB” in line 5.  It is suggested to amend to claim to recite “central processing unit (CPU)” and “printed circuit board (PCB)”, respectively to make clear what CPU and PCB strand for.  Line 3 recites, “to allow said user’s knee rests within”, which is grammatically correct.
Claim 2 recites “TENS” in line 1; it is suggested to recite “transcutaneous electrical nerve stimulation (TENS)” to make clear what TENS stands for. 
Claim 3 recites “TDP” in line 1; it is suggested to recite “Teding Diancibo Pu (TDP)” to make clear what TDP stands for.  
Claim 6 recites “RF” in line 6; it is suggested to recite “radio-frequency (RF)” to make clear what RF stands for.
Claim 7 recites “a RF energy component”; it is suggested to amend the claim to recite “an RF energy component”.   
Appropriate correction is required.
 
Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a wireless communication component that processes request and response communication between said user and said apparatus” in claims 1 and 8 and “an RF energy component capable of directing an RF power signal to said RF heat applicators” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 8 recites the limitation "the inner corner of said L-shaped stricture" in line 4 of claim 1 and line 5 of claim 8.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 3, lines 1-2 recite “TDP lamp mineral plates”.  Applicant’s specification discloses that “a TDP lamp comprises a mineral plate made of iron that is about 0.5 to 1.5 millimeters in thickness. The plate serves as the base for the 33 trace elements in unique mineral forms” on page 8, fifth full paragraph of the specification.  However, it is unclear how to determine the metes and bounds of how to determine 
Claim limitation “a RF energy source component capable of directing an RF power signal to said RF heat applicators” in claim 4 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Applicant’s specification in page 6, first paragraph discloses that in one embodiment, the PCB further comprises a RF energy source component capable of directing an RF power signal to the RF heat applicators, the disclosure is devoid of any structure that performs the function in the claim.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2 and 5-7 are rejected for being either directly or indirectly depending from a rejected claim base.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-7 rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Specifically, claim 1 appears to positively recite part of the human body in combination with the structure of the claimed invention, for example "said CPU process said user’s commands” in lines 5-6 and said “wireless communication component processes request and response communication between said user and said apparatus” in lines 7-9.  Applicant needs to clearly state using inferential language (e.g. adapted to) so that the human anatomy is not claimed.
Claims 2-7 are rejected for being either directly or indirectly depending from a rejected claim base.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
Claims 1 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burbank (2009/0221943) in view of Marton et al (2019/0015295).
Regarding claim 1, Burbank in figs 62-63 discloses an apparatus for knee massage (stimulation device by providing vibrations worn around a user’s knee) (para [00197]) comprises a hollow L-shape convex structure to fit a user's knee (as shown in fig 62, front (422) and rear (424) shell forms a hollow L-shape convex structure to fit a person’s knee) (para [00198]); wherein said L-shape structure comprises an open top (open top configured to receive a user’s thigh), an open back (436) (opening), and a hollow cavity (interior of front and rear shells (422, 424) to allow said user's knee rests within (para [0198])); wherein said hollow cavity further comprises an array of massage devices (442) (counter-stimulation device for performing mechanical vibrations) disposed about the inner corner of said L-shape structure (as shown in fig 63, multiple stimulators are disposed on an inner portion of the L-shaped structure adjacent a user’s knee) (para [0199]); wherein said apparatus further comprises a controller and energy source (not shown) (para [0199])
Burbank does not disclose the controller comprises a CPU and PCB; wherein said CPU processes said user's commands and controls said apparatus' massage functionality; wherein said PCB further comprises a wireless communication component; wherein said wireless communication component processes request and response communication between said user and said apparatus; wherein said PCB further comprises a charger component; wherein said CPU controls said charger 
However, Marton teaches a device configured to provide vibration and heat to a user’s knee (see figs 21 and 26), and in fig 18 discloses the device includes a control system including a CPU (630) (microcontroller) and a PCB (420) (second PCB) wherein said CPU (630) processes said user’s commands (receives signals from touch panel (440)) (para [0095]) controls said apparatus' massage functionality (controls vibration units (120)) (para [0100]); wherein said PCB (420) further comprises a wireless communication component (660); wherein said wireless communication component (660) (Bluetooth interface) processes request and response communication between said user and said apparatus (device can be controlled by a Bluetooth interface coupled to a smartphone (not shown) or other device) (para [0101]); wherein said PCB (420) further comprises a charger component (620) (battery charger circuit) (para [0092]); wherein said CPU (630) controls said charger component (620) and charging activities (microcontroller (630) generates control signals to and receives feedback signals from the battery charger circuit (620) to control the charging of the LiPo battery (408)) (para [0093]); and wherein the energy source comprises a rechargeable lithium battery component (408) (lithium polymer (LiPo) battery) (para [0068]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the controller and energy source of Burbank with a controller including a CPU and PCB; wherein said CPU processes said user's commands and controls said apparatus' massage functionality; wherein said PCB further comprises a wireless communication component; wherein 
Regarding claim 8, Burbank in figs 62-63 discloses a device whose ordinary use discloses a method of knee massage comprises providing a hollow L-shape convex structure fitting an user's knee (as shown in fig 62, front (422) and rear (424) shell forms a hollow L-shape convex structure to fit a person’s knee) (para [00198]); wherein said L-shape structure comprises an open top (open top configured to receive a user’s thigh), an open back (436) (opening), and a hollow cavity (interior of front and rear shells (422, 424) to allow said user's knee rests within (para [0198])); providing an array of massage devices (442) (counter-stimulation device for performing mechanical vibrations) disposed about the inner corner of said L-shape structure; (as shown in fig 63, multiple stimulators are disposed on an inner portion of the L-shaped structure adjacent a user’s knee) (para [0199]); wherein said apparatus further comprises a controller and energy source (not shown) (para [0199]); and providing a controller and energy source (not shown) (para [0199])

However, Marton teaches a device configured to provide vibration and heat to a user’s knee (see figs 21 and 26) whose ordinary use discloses the method steps of providing a control system shown in fig 18 including a CPU (630) (microcontroller) and a PCB (420) (second PCB) wherein said CPU (630) is enabled to process said user’s commands (receives signals from touch panel (440)) (para [0095]) and to control an plurality of vibration units (120, 122, 124, 126) (para [0100]); wherein said PCB (420) is provided with a wireless communication component (660) (Bluetooth interface); wherein said wireless communication component (660) is enabled to request and response communication between said user and said apparatus (device can be controlled by a Bluetooth interface coupled to a smartphone (not shown) or other device) (para [0101]); wherein said PCB (420) is provided with a charger component (620) (battery charger circuit) (para [0092]); wherein said CPU (630)is enabled to control said charger component (620) and charging activities (microcontroller (630) generates control signals to and receives feedback signals from the battery charger circuit (620) to control the charging of the LiPo battery (408)) (para [0093]); and wherein the energy source 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the method of Burbank by  substituting the controller and energy source of Burbank by providing a controller including a CPU and PCB; wherein said CPU is enabled to said user's commands and controls said apparatus' massage functionality; a wireless communication component is provided; wherein said wireless communication component is enabled to request and response communication between said user and said apparatus; wherein a charger component is provided; wherein said CPU is enabled to control said charger component and charging activities; and providing an energy source comprising a rechargeable lithium battery component as taught by Marton, as it would be a simple substitution of one known control system for another which is known in the art to be capable of controlling a massage device using either a smartphone or an included touch panel (Marton, para [092]), and an energy source which is known in the art to be capable of being recharged using the control system of the massage device (Marton, para [0092]).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burbank et al and Marton et al as applied to claim 1 above, and further in view of Kriksunov et al (2010/0228304).
Regarding claim 2, modified Burbank discloses an array of massage devices.
Modified Burbank does not disclose said array of massage devices comprises TENS electrodes.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the array of massage devices of modified Burbank by providing TENS electrodes as taught by Kriksunov in order to allow the device to reduce pain and/or the symptoms of other inflammatory conditions (Kriksunov, para [0015]) and to prepare muscles for exertion and/or stretching (Kriksunov, para [0016]).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burbank et al and Marton et al as applied to claim 1 above, and further in view of Yabiku (2006/0226378).
Regarding claim 3, modified Burbank discloses an array of massage devices.
Modified Burbank does not disclose said array of massage devices comprises TDP lamp mineral plates.
However, Yabiku teaches a treatment device for thermotherapy including a massage device comprising a vibrating means including a motor (M), eccentric weight (17), and vibrating plate (18]) (para [0090]) and mineral plates (2) (far-infrared ray generating section includes carbon layer (2c), radon layer (2r), and tourmaline layer (2t)) (para [0094]) which are heated by a heater (20) (para [0092]), wherein the mineral plates are considered to be TDP lamp mineral plates as applicant’s specification discloses that minerals comprising the TDP plate can include aluminum, antimony, 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the array of massage devices to include TDP mineral lamp plates and a heater as taught by Yabiku in order to provide far-infrared rays to securely warm the human body (Yabiku, para [0013]).
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burbank et al and Marton et al as applied to claim 1 above, and further in view of Chen (2015/0272814).
Regarding claim 4, Burbank discloses that counter-stimulation may be provided by tissue massaging (para [0193]).
Burbank does not disclose the means for providing tissue massaging comprises mechanical massage heads.
However, Chen teaches a massaging device for massaging the legs of a user (see fig 12), wherein the means for providing tissue massaging is a massage set (50) including a mechanical massage head (56) (first massaging unit) which is rotated by a motor (52) (para [0026]).

 Regarding claim 5, Burbank discloses said mechanical massage heads (56 of Chen) move circularly (massage heads (56) are driven by fourth gear shaft (552) to perform rotational massage) (Chen, para [0026]).
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burbank et al and Marton et al as applied to claim 1 above, and further in view of Sikora et al (2018/0229048).
Regarding claim 6, modified Burbank discloses the array of massage devices may including a heating element (resistance heating element (312), Peltier device (314), and/or a bladder (316) containing heating fluid) (para [0183]).
Modified Burbank does not disclose the heating devices comprise RF heating elements.
However, Sikora teaches a device for providing heat including a plurality of treatment units (16b) (treatment unit may be provided with an energy source) (para [0121]), wherein the treatment units may be RF heating elements (treatment energy source may be an RF treatment energy source) (para [0146]).

Regarding claim 7, the modified Burbank’s reference in fig 1 of Sikora discloses an RF energy source component (control unit) capable of directing an RF power signal to said RF heat applicators (treatment energy sources) (apparatus may automatically control one or more energy treatment sources (Sikora, para [0019]), which may be an RF energy source (Sikora, para [0146]), is controlled by the control unit (Sikora, para [0053])).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Strahl (2009/0143707), Waldon, Sr (8,523,793), Pepe (2019/0125607), and Branch (2007/0255187) disclose massage devices for a user’s knee.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS YOUNG SUL whose telephone number is (571)270-5260.  The examiner can normally be reached on Monday-Friday 8:30 am-5 pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS Y SUL/Examiner, Art Unit 3785                                                                                                                                                                                                        
/COLIN W STUART/Primary Examiner, Art Unit 3785